Citation Nr: 0616085	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-43 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Entitlement to service connection for a herniated disc at L5-
S1 with degenerative disc disease

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran was not shown to have sustained a back injury 
in service and his current herniated disc at L5-S1 with 
degenerative disc disease is not shown to be related to 
service or any event of service origin. 

3.  The veteran's herniated disc at L5-S1 with degenerative 
disc disease was first shown to be present many years after 
service


CONCLUSION OF LAW

The veteran's herniated disc at L5-S1 with degenerative disc 
disease was not incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VA's Duties to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To implement 
the provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a January 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, the duty to obtain records, and conduct 
examinations or obtain opinions.  The veteran was 
specifically advised of the type of evidence which would 
establish the claim and the claimant was afforded additional 
time to submit such evidence.  In the January 2003 letter, 
the RO specifically asked the appellant to identify any 
additional evidence or information he wanted the VA to 
obtain.  Thus, the claimant has been provided notice of what 
VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

In addition to the reports of the rating decisions in June 
2003, March 2004 and May 2004, the veteran was provided with 
a statement of the case in October 2004 which listed the 
evidence considered, the actions taken and described the 
basis for the denial of his claim.  In response to the 
October 2004 statement of the case, the veteran asserted that 
the medical evidence from Dr. Doner, MD., supported his claim 
that his injury in service was the cause of his problems.   
His representative has also advanced argument on his behalf 
in May 2006.  VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
and the claimant was provided VCAA content-complying notice 
and proper subsequent VA process.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).   

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to include the duty to obtain records, 
and to order examinations or obtain opinions.  The veteran 
was specifically advised of the type of evidence that would 
establish the claim.  The veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help the claim and notice of how the claim was 
still deficient.   
 
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran's service medical records have been 
obtained and he has submitted private medical records, 
medical opinions and lay statements.  In addition the veteran 
was advised that a VA dental record from December 1969 was of 
record, but there were no records concerning claimed 
treatment for his back for the period from July 1969 to July 
1970.  The records and action taken satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  Based on the 
evidence of record the Board finds that a VA examination is 
not necessary and there is sufficient competent medical 
evidence of record to decide the claim, as set forth below.  
See 38 C.F.R. § 3.159 (c)(4).   
 
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim which include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  As noted above, the appellant was 
sent VCAA notification in January 2003.  This notice predated 
the initial unfavorable decision.  Although the 4th and 5th 
elements were not addressed at that time, the Board herein is 
not granting service connection; thus, the degree of 
disability or effective date are moot with no prejudicial 
error. 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and the veteran has 
submitted evidence and argument in support of his claim.  
There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
claimant, and there is no other specific evidence to advise 
him/her to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The claimant has 
had sufficient notice of the type of information needed to 
support the claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including VCAA, has 
been satisfied.   

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Law, Evidence and Analysis 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran. 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a), 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the appellant as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the appellant is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the appellant is seeking service connection for 
a herniated disc at L5-S1 with degenerative disc disease 
which he claims is related to an accident he had in service.  
For the reasons set forth below the Board finds that the 
preponderance of the evidence is against the veteran's clam.

The service medical records reflect that on January 20, 1968, 
while serving onboard the USS RANGER, the veteran was pinned 
underneath the nose of an aircraft when the nose wheel gear 
collapsed.  He complained of pain on the right ankle and left 
wrist.  The admission diagnosis was multiple contusions and 
it was noted that the injury was in the line of duty.  On 
examination he had marked tenderness of the right ankle and 
left wrist.  X-ray examination revealed no fractures.  
Several superficial abrasions were cleaned, he was treated 
with bed rest and heat therapy.  It was noted that he made a 
rapid recovery and was discharged from treatment on January 
23, 1968.  The service medical records are negative for any 
complaints of back pain or a back injury during service.  At 
the time of his separation from service in July 1969, 
clinical evaluation of his spine was described as normal on 
examination.  The Board finds that this evidence from service 
showing no back injury or disease weighs against his claim 
for service connection. 

The veteran filed his initial claim for service connection 
for a knee disability in July 1969 and there was no reference 
to any back injury or disease.  When he failed to report for 
a scheduled VA examination his claim was denied.

The veteran filed his current claim for his back in January 
2003 and reported that it began in 1968 when he was on the 
USS RANGER.  In support of his claim he submitted private 
treatment records dated in 1997 and 2002.  On a September 18, 
1997, MRI report addressed to Richard D. Doner, M.D., it was 
noted that the veteran had a six week history of back pain as 
well as left hip and leg pain.  There was no reference to any 
injury from service.  The impression was left disk herniation 
at L5-S1.  A September 30, 1997, report to Dr. Doner from 
Stan Pelofsky, M.D., noted the veteran had an acute disc 
herniation at L5-S1 with severe pain.  He reported discussing 
the veteran's history with him and his wife in regard to 
having surgery.  There was no reference to any back problems 
or injury from service.  The records indicate the surgery was 
performed in October 1997.  An MRI dated in November 2002 
noted the 1997 surgery and post surgical changes.  These 
private treatment records indicating the first back problems 
beginning in 1997 and reflecting no complaints or findings of 
back problems from service weigh against his claim for 
service connection. 

The veteran next submitted a report from the Midwest Regional 
Medical Center dated in the beginning of September 1997.  It 
was noted he was referred for physical therapy in late August 
1997 for left hip pain.  The veteran reported left hip pain 
and stated he also had a lot of lumbar pain.  He stated the 
hip pain had been constant and the lower back pain had been 
intermittent. He reported that his lower back had bothered 
him for twenty years.  The next line in the report is 
deleted.  There is no reference to any back problems from 
service.  An entry dated in October 1998 noted he had been 
well since his surgery one year earlier, but he had a 
recurrence of back pain.  It was noted that he was a city 
fireman and there was no reference to any problems from 
service.  While the veteran reported a 20 year history of 
back problems, this 1997 report would date onset to 
approximately 1977 or eight years after his discharge from 
service in 1969.  This evidence also weighs strongly against 
the veteran's claim. 

Richard E. Doner, M.D., submitted a statement dated in 
October 2003.  He reported that the veteran was injured when 
pinned under the nose of an aircraft on January 23, 1968.  He 
felt this resulted in an injury that most likely was the 
cause of his chronic back syndrome.  He reported that the 
veteran had multiple back surgeries and continues to have 
back pain.  In another statement dated in April 2004 he again 
noted the veteran sustained injuries in 1968 and has had 
multiple back problems.  He did not note any actual injury to 
the back in service.  He reported reviewing the veteran's 
medical records indicating the injury was in the line of duty 
and therefore he should qualify for VA benefits.  The Board 
does not find these medical statements to be persuasive to 
relate any current back disorder to service.  There is no 
question that the veteran sustained multiple contusions as a 
result of the injury in service in 1968, but they did not 
involve the back and he was reported have made a rapid 
recovery within several days.  In addition, on examination 
for separation from service in 1969 his spine was normal. 

The veteran's service medical records are silent for any 
complaints or findings referable to the back with the first 
actual documentation of back problems being demonstrated 
subsequent to service in 1997.  While the veteran reported a 
twenty year history of back pain in 1997, this dates onset to 
approximately 1977 which is eight years after service.  The 
medical evidence of record does not substantiate the 
veteran's claim of having hurt his back in service.  His 
initial claim in 1969 was silent for any back problems and 
when seen for treatment in 1997 he made no reference to 
service.  It would seem that he would have told the 
physicians treating him that he had back problems from 
service if he was experiencing them.  While Dr. Doner 
accepted the veteran's reported history, the actual records 
from service show no injury to the back.  In addition, Dr. 
Pelofsky reported in a letter to Dr. Doner in September 1997 
that he had discussed the veteran's history at length while 
preparing for surgery. Again there was no reference to any 
injury from service.  The Board finds that the opinions from 
Dr. Doner are not substantiated by the record and that the 
preponderance of the medical evidence is against the 
veteran's claim.  

The veteran has also submitted lay statements in support of 
his claim.  The veteran submitted statements dated in 
February 2003 from individuals who had served with him in 
January 1968.  They remembered his accident in service and 
one reported he complained of back and knee pain.  Friends of 
the veteran also submitted statements.  D.W.P., in September 
2003, reported working with the veteran for twenty years and 
stated he complained of constant back pain.  He remembered he 
had back surgery and was on sick leave for a year.  There was 
no reference to service.  S.G., in September 2003, reported 
that the veteran had back problems since he got out of the 
Navy and he had told them of the accident when the landing 
gear collapsed and his pain had gotten worse over the years.  
The veteran's wife also submitted a statement in September 
2003 that the veteran had problems with his back since 
service and while there may not be any records he did receive 
treatment in September 1969.  While the Board does not doubt 
the veteran's sincere belief in the merits of his claim and 
the sincerity of the individuals submitting these statements 
they are not sufficient to demonstrate that he had a back 
injury in service that has caused his current problems.  The 
service medical records show the injury in 1968 and that the 
back was not involved.  These statements are accorded 
substantially less weight than the contemporaneous evidence 
from service.  

While the Board has also considered the appellant's 
assertions and the lay statements relating his disc disease 
to service, the veteran and the individuals who provided this 
information are not a medical professionals.  Although they 
are competent to testify as to what they observed the veteran 
experience at any time, as they are not shown to possess the 
medical training and expertise necessary to render a medical 
opinion, these statements do not constitute medical evidence 
of a nexus between service and the veteran's current back 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). See also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  A chronic or continuing back disorder from service 
is not demonstrated and the veteran's current disc disease is 
not shown to be related to service.  As the weight of the 
evidence is against his claim, the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a herniated disc at L5-
S1 with degenerative disc disease is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


